 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
     RIDE THE DUCKS INTERNATIONAL,
 8   LLC,
 9                      Plaintiff,

10         and

11   RIDE THE DUCKS SEATTLE, LLC,

                        Intervenor,
12
                                                       C15-1982 TSZ
           v.
13
                                                       MINUTE ORDER
     T.H.E. INSURANCE COMPANY,
14
                        Defendant,
15
           v.
16
     NA RA YOON; PHUONG DINH;
     ESTATE OF KIM HA RAM; KIM SOON
17
     WAN; and JEONG JU HEE,
18                      Third-Party Defendants.
19
        The following Minute Order is made by direction of the Court, the Honorable
20 Thomas S. Zilly, United States District Judge:

21        (1)     In the Minute Order entered May 30, 2019, docket no. 76, the parties were
   directed to indicate whether they have executed a final settlement agreement and, if so,
22 whether this case can be dismissed with prejudice and without costs. The Status Report

23

     MINUTE ORDER - 1
 1 filed by the parties on August 28, 2019, docket no. 78, does not address the Court’s first
   inquiry, but rather refers only to a “Term Sheet.” Moreover, the parties continue to
 2 express opposite views concerning whether this matter may be dismissed with prejudice.
   Thus, the Court declines to take any action, and this matter remains stayed pending
 3 further order. The parties shall file another Joint Status Report within six (6) months of
   the date of this Minute Order.
 4
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.

 6         Dated this 7th day of October, 2019.

 7                                                  William M. McCool
                                                    Clerk
 8
                                                    s/Karen Dews
 9                                                  Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
